DETAILED ACTION
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 03/30/2021 and 05/13/2021 have been considered. However, based on the extensive number and the length of references cited, only a cursory review was made. Applicant is advised to provide which of the cited references and/or contents thereof are most pertinent to the instant application, if a detailed consideration is desired.
The information disclosure statement (IDS) submitted on 03/30/2021 and 05/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 11-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisman et al (US 20200310541) in view of Kaifosh et al (US 20180024635).
Regarding claim 1, Reisman discloses a computer-implemented method, the method 
accessing an autoencoder (¶71 using an autoencoder comprising a neural network) trained based on a plurality of poses of one or more real-world persons (¶71 a neural network can be trained to discriminate a finite number of poses of the hand (e.g., seven different poses of the hand)),  wherein the autoencoder was trained to map an input pose to a feature encoding associated with a latent feature space (¶71 the network used to generate the latent space and latent vectors is implemented using an autoencoder comprising a neural network and has a network architecture comprising a user embedding layer followed by a temporal convolution, followed by a multi-layer perceptron in order to reach the two-dimensional latent space. From the two-dimensional latent space, latent vectors can be mapped to classification probabilities for the seven classes via a final linear layer); 
generating, based on the autoencoder, respective feature encodings associated with the first pose and the second pose (¶71 the network used to generate the latent space and latent vectors is implemented using an autoencoder comprising a neural network and has a network architecture comprising a user embedding layer followed by a temporal convolution, followed by a multi-layer perceptron in order to reach the two-dimensional latent space. From the two-dimensional latent space, latent vectors can be mapped to classification probabilities for the seven classes via a final linear layer), wherein the feature encodings are generated via a forward pass of an encoder neural network of the autoencoder (¶97 deep feed forward network); and 
outputting, via the interactive user interface, one or more output poses generated based on transition information associated with the first pose and the second pose (¶165 controlling a virtual avatar; ¶188-189 An artificial-reality system may process data from one or more of these sensors to identify a location of a user, to map the real world, to provide a user with context about real-world surroundings, and/or to perform a variety of other functions; ¶191 entertainment purposes (e.g., for playing video games).
Reisman fails to specifically teach each pose being defined based on location information associated with a plurality of joints; and obtaining, via user input provided to an interactive user interface, information identifying, at least, a first pose and a second pose associated with a character configured for inclusion in an in-game world, each of the poses being defined based on location information associated with the plurality of joints, the joints being included on a skeleton associated with the character.
Kaifosh teaches each pose being defined based on location information associated with a plurality of joints (¶18 or example, the arm may be modeled as a two-segment articulated rigid body with an upper portion corresponding to the upper arm connected at a shoulder joint to the torso of the body and a lower portion corresponding to the forearm, wherein the two segments are connected at the elbow joint. As another example, the hand may be modeled as a multi-segment articulated body with the joints in the wrist and each finger forming the interfaces between the multiple segments in the model; ¶36 the system 100 may be configured to predict, based on a particular user's autonomous sensor signals, musculo-skeletal position information (e.g., a set of joint angles) that enable the generation of a musculo-skeletal representation without the use of the position sensors); and 
obtaining, via user input provided to an interactive user interface, information identifying, at least, a first pose and a second pose associated with a character configured for inclusion in an in-game world (¶19 The system includes a plurality of autonomous sensors 110 configured to record signals resulting from the movement of portions of a human body; one or more IMUs may be used to track movements of portions of a user's body proximal to the user's torso (e.g., arms, legs) as the user moves over time; ¶31 a computer application configured to simulate a virtual reality environment may be instructed to display a graphical representation of the user's body orientation, positioning and/or movement within the virtual reality environment based on the output of the trained statistical model(s)), each of the poses being defined based on location information associated with the plurality of joints, the joints being included on a skeleton associated with the character (¶36  the system 100 may be configured to predict, based on a particular user's autonomous sensor signals, musculo-skeletal position information (e.g., a set of joint angles) that enable the generation of a musculo-skeletal representation).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of each pose being defined based on location information associated with a plurality of joints; and obtaining, via user input provided to an interactive user interface, information identifying, at least, a first pose and a second pose associated with a character configured for inclusion in an in-game world, each of the poses being defined based on location information associated with the plurality of joints, the joints being included on a skeleton associated with the character from Kaifosh into the method as disclosed by Reisman. The motivation for doing this is to improve methods and apparatus for providing a dynamically-updated computerized musculo-skeletal representation.

Regarding claim 2, the combination of Reisman and Kaifosh disclose the computer-implemented method of claim 1, wherein the autoencoder is a variational autoencoder, and wherein a feature encoding comprises values associated with latent variables, the latent variables being distributions with respect to the latent feature space (Reisman ¶70 each latent vector may include two values that can be mapped to x and y coordinates in a 2D visualization and represented as a latent vector point in the 2D visualization).

Regarding claim 4, the combination of Reisman and Kaifosh disclose the computer-implemented method of claim 1, wherein generating transition information comprises: identifying a first location in the latent feature space based on the feature encoding associated with the first pose (Reisman ¶70  each latent vector may include two values that can be mapped to x and y coordinates in a 2D visualization and represented as a latent vector point in the 2D visualization; The latent vectors can correspond to various parameters, including discrete poses or gestures (e.g., fist, open hand), finite events (e.g., snapping or tapping a finger), and/or continuous gestures performed with varying levels of force (e.g., loose first versus tight fist)); identifying a second location in the latent feature space based on the feature encoding associated with the second pose (Reisman ¶70  each latent vector may include two values that can be mapped to x and y coordinates in a 2D visualization and represented as a latent vector point in the 2D visualization; The latent vectors can correspond to various parameters, including discrete poses or gestures (e.g., fist, open hand), finite events (e.g., snapping or tapping a finger), and/or continuous gestures performed with varying levels of force (e.g., loose first versus tight fist)); and generating transition information usable to transition, in the latent feature space, between the first location and the second location (Reisman ¶70  each latent vector may include two values that can be mapped to x and y coordinates in a 2D visualization and represented as a latent vector point in the 2D visualization; The latent vectors can correspond to various parameters, including discrete poses or gestures (e.g., fist, open hand), finite events (e.g., snapping or tapping a finger), and/or continuous gestures performed with varying levels of force (e.g., loose first versus tight fist)).

Regarding claim 5, the combination of Reisman and Kaifosh disclose the computer-implemented method of claim 4, wherein the transition information is a line passing through the first location and the second location in the latent feature space (Reisman Fig. 10 e.g. line passing through two points; ¶83 e.g. line separating the two latent spaces).

Regarding claim(s) 11-13 (drawn to a CRM):               
The rejection/proposed combination of Reisman and Kaifosh, explained in the rejection of method claim(s) 1 and 4-5, anticipates/renders obvious the steps of the computer readable medium of claim(s) 11-13 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 and 4-5 is/are equally applicable to claim(s) 11-13. See Reisman ¶193.

Regarding claim(s) 18 (drawn to a system):               
The rejection/proposed combination of Reisman and Kaifosh, explained in the rejection of method claim(s) 1, anticipates/renders obvious the steps of the system of claim(s) 18 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 18. See Reisman ¶193.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8-9, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Reisman and Kaifosh as applied to claim 1, 11 and 18 above, and further in view of Zinno (US Patent 9827496 B1).
Regarding claim 3, the combination of Reisman and Kaifosh disclose the computer-implemented method of claim 1, but fail to teach wherein each pose is further defined based on velocity information associated with the joints.
Zinno teaches wherein each pose is further defined based on velocity information associated with the joints (col 11 lines 65-67 to col 12 lines 1-3 in some embodiments, velocities may be associated with the pose or reference features. For example, if the pose features are joint angles, the joints' angular velocities might be included in the feature set).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein each pose is further defined based on velocity information associated with the joints from Zinno into the method as disclosed by the combination of Reisman and Kaifosh. The motivation for doing this is to improve procedural animation techniques. 

Regarding claim 8, the combination of Reisman and Kaifosh disclose the computer-implemented method of claim 1, but fail to teach wherein the first pose represents an initial pose and wherein the second pose represents an end pose, and wherein the generated output poses represent transitional poses between the initial pose and the end pose.
Zinno teaches wherein the first pose represents an initial pose and wherein the second pose represents an end pose (col 9 lines 55-60 The previous pose may include the initial pose and/or a final pose from a previous frame.), and wherein the generated output poses represent transitional poses between the initial pose and the end pose (col 13 lines 35-50 the running clip is selected as the new animation and the walking and running animations are blended).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first pose represents an initial pose and wherein the second pose represents an end pose, and wherein the generated output poses represent transitional poses between the initial pose and the end pose from Zinno into the method as disclosed by the combination of Reisman and Kaifosh. The motivation for doing this is to improve procedural animation techniques.

Regarding claim 9, the combination of Reisman, Kaifosh and Zinno disclose the computer-implemented method of claim 8, wherein the initial pose, generated output poses, and end pose, are blended to generate motion for the character (Zinno col 13 lines 35-50 the running clip is selected as the new animation and the walking and running animations are blended; col 13 lines 50-67; the pose matching controller 152 may identify a frame in the running animation that has the right foot planted and may start playing the animation using the identified frame. Moreover, in certain embodiments, the pose matching controller can also account for velocity differences between the reference features in the animations).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the initial pose, generated output poses, and end pose, are blended to generate motion for the character from Zinno into the method as disclosed by the combination of Reisman and Kaifosh. The motivation for doing this is to improve procedural animation techniques.

Regarding claim 16, the combination of Reisman and Kaifosh disclose the computer storage media of claim 11, but fail to teach wherein the first pose represents an initial pose and wherein the second pose represents an end pose, wherein the generated output poses represent transitional poses between the initial pose and the end pose, and wherein the initial pose, generated output poses, and end pose, are blended to generate motion for the character.
Zinno teaches wherein the first pose represents an initial pose and wherein the second pose represents an end pose (col 9 lines 55-60 The previous pose may include the initial pose and/or a final pose from a previous frame.), wherein the generated output poses represent transitional poses between the initial pose and the end pose (col 13 lines 35-50 the running clip is selected as the new animation and the walking and running animations are blended), and wherein the initial pose, generated output poses, and end pose, are blended to generate motion for the character (Zinno col 13 lines 35-50 the running clip is selected as the new animation and the walking and running animations are blended; col 13 lines 50-67; the pose matching controller 152 may identify a frame in the running animation that has the right foot planted and may start playing the animation using the identified frame. Moreover, in certain embodiments, the pose matching controller can also account for velocity differences between the reference features in the animations).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first pose represents an initial pose and wherein the second pose represents an end pose, wherein the generated output poses represent transitional poses between the initial pose and the end pose, and wherein the initial pose, generated output poses, and end pose, are blended to generate motion for the character from Zinno into the method as disclosed by the combination of Reisman and Kaifosh. The motivation for doing this is to improve procedural animation techniques.

Regarding claim(s) 20 (drawn to a system):               
The rejection/proposed combination of Reisman, Kaifosh, and Zinno, explained in the rejection of method claim(s) 16, anticipates/renders obvious the steps of the system of claim(s) 20 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 16 is/are equally applicable to claim(s) 20. See Reisman ¶193.

Allowable Subject Matter
Claim 6-7, 10, 14-15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, and similarly regarding claim 14, the prior art of record, alone or in combination fails to teach at least wherein generating the one or more output poses comprises: interpolating, based on the transition information, between the respective feature encodings associated with the latent feature space, wherein for each interpolation: generating a feature encoding via sampling values associated with latent variables of the latent feature space; and generating an output pose based on the generated feature encoding, wherein the output pose is generated via performing a forward pass of a decoder neural network of the autoencoder.
At best, Reisman et al (US 20200310541) teaches in ¶71 the network used to generate the latent space and latent vectors is implemented using an autoencoder comprising a neural network and has a network architecture comprising a user embedding layer followed by a temporal convolution, followed by a multi-layer perceptron in order to reach the two-dimensional latent space. From the two-dimensional latent space, latent vectors can be mapped to classification probabilities for the seven classes via a final linear layer.
Regarding claim 7, and similarly regarding claim 15 and 19, the prior art of record, alone or in combination fails to teach at least computer-implemented method of claim 1, wherein the transition information is a line passing through locations in the latent feature space associated with the first pose and the second pose, and wherein generating the output poses comprises: selecting one or more points along the line, and for each point, generating a feature encoding via sampling values associated with latent variables at the point; and generating, for each point, an output pose based on the generated feature encoding, wherein the output pose is generated via performing a forward pass of a decoder neural network of the autoencoder.
At best, Reisman et al (US 20200310541) teaches in Fig. 10 and ¶83 e.g. line separating the two latent spaces.
Regarding claim 10, and similarly regarding claim 17, the prior art of record, alone or in combination fails to teach at least computer-implemented method of claim 1, further comprising: receiving user input specifying values for a particular feature encoding, the values corresponding to values of latent variables of the latent feature space; providing the particular feature encoding to a decoder neural network of the autoencoder; and outputting, for inclusion in the interactive user interface, a particular output pose obtained from the decoder neural network, the particular output pose representing a new pose as compared to the plurality of poses.
At best, Liu et al (US 20200364303) teaches in ¶45-47 “This can then result in the style for the content being changed, such as from a negative sentiment to a positive sentiment. C.sub.1 can then be mapped to a new latent representation called Z.sub.12”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669